Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton.
Por entender que la interpretación que hoy hace la ma-yoría de este Tribunal de la Ley de Juegos de Azar, Ley Núm. 33 de 20 de julio de 1989, según enmendada, 15 L.P.R.A. see. 76, establece una doble tributación a los casinos en Puerto Rico, sin que surja claramente y expresa-mente que la Asamblea Legislativa tuvo la intención de imponer dicho gravamen, disentimos.
1 — H
La controversia del caso de marras se limita a determi-nar si la Asamblea Legislativa tuvo la intención expresa de imponer una doble tributación a los casinos que tienen ubi-cados en sus facilidades máquinas tragamonedas propie-dad de la Compañía de Turismo de Puerto Rico. Es preciso que señalemos cuáles son las improvistas legales que nos ayudan al análisis de esta controversia. Veamos.
*821A finales de la década del 40 el esquema tributario refe-rente a los casinos era uno en el cual los derechos de fran-quicia de un casino se fijaban bajo el criterio de la “locali-zación por zona”. Ley Núm. 221 de 15 de mayo de 1948 (15 L.P.R.A. secs. 71-79). La autoridad para la expedición de franquicias para la explotación de salas de juegos de azar residía en el Secretario de Hacienda.(1) Los juegos de azar por los que se pagaban derechos de franquicias eran los juegos de ruleta, dados, juegos de barajas de blackjack y bingo. Estos juegos eran operados, como es al presente, por los propios casinos. Sin embargo, para aquella época no se autorizaba en Puerto Rico el uso de máquinas tragamonedas.
Fue mediante la Ley Núm. 2 de 30 de julio de 1974 (15 L.P.R.A. secs. 71-72, 74-76 y 78) que se autorizó de ma-nera restrictiva el uso de estas máquinas tragamonedas. Su uso es restrictivo porque la única autorizada a manejar y a comprar dichas máquinas es la Compañía de Turismo de Puerto Rico y no los casinos. 15 L.P.R.A. see. 74. Por esta razón, toda la contabilidad de lo que éstas producen se rea-liza por la propia Compañía de Turismo de Puerto Rico y en nada intervienen los casinos. Del ingreso bruto produ-cido por las tragamonedas se deduce el costo amortizado de las máquinas y su costo operacional. La diferencia repre-senta el ingreso neto anual. Este ingreso se distribuye de la manera siguiente: (1) El diecisiete por ciento (17%) es para la Compañía de Turismo de Puerto Rico; (2) El veinte por ciento (20%) se considera un impuesto sobre la transac-ción de las tragamonedas, y éste se envía al Secretario de Hacienda para el Fondo Educacional; (3) otro veinte por ciento (20%) es para el Fondo General de la Universidad de Puerto Rico; (4) un nueve por ciento (9%) se remite a un fondo especial que se conoce como “Fondo para el Desarro-llo de la Industria Turística de Puerto Rico”, y por último *822(5) un treinta y cuatro por ciento (34%) se remite mensual-mente a los concesionarios, o se utiliza con respecto a deu-das contributivas de los concesionarios de franquicias, ya tomadas y puestas al cobro en el Departamento de Hacienda. 15 L.P.R.A. see. 74.
Ahora bien, al aprobarse la Ley Núm. 33, supra, se en-mendó la Ley de Juegos de Azar, 15 L.P.R.A. see. 76 y ss., a los únicos fines de eliminar el criterio de localización para computar los derechos de franquicias y se dispuso que se computaría a base del “total jugado anualmente”. 15 L.P.R.A. see. 76.

Sección 76. Juegos de azar en salas de juego con franquicias, autorizados —Derechos de franquicia; zonas

Los derechos de franquicia que de acuerdo con la see. 74 de este título deberán pagar los concesionarios que operen facili-dades para juegos de azar cubiertos por las secs. 71 et seq. de este título, se fijan en la cantidad que se establece a continua-ción:
Total Jugado Anualmente Derechos de Franquicia
menos de $25 millones $ 50,000
en exceso de $25 millones 100,000
hasta $50 millones
en exceso de $50 millones 150,000
hasta $100 millones
en exceso de $100 millones 200,000
La Compañía de Turismo determinará el equipo de artefactos de juego que podrá usarse en dichas facilidades mediante el pago de tales derechos y los distintos tipos de juegos de azar que se autorizan a cada concesionario. AL concluir su año con-tributivo cada concesionario deberá someter al Secretario copia de sus estados financieros certificados, acompañados de una opinión especial del contador público autorizado que certificó los mismos en la cual se certifique el total de lo jugado durante el año. 15 L.P.R.A. see. 76.
Tanto el Comisionado de Instituciones Financieras como *823el Secretario de Justicia entienden que el “total jugado anualmente” no sólo incluye lo jugado en las mesas del casino, sino también lo jugado en las máquinas tragamonedas.
La mayoría de este Tribunal, al aceptar que el pago de los derechos de franquicia y el cobro del veinte por ciento (20%) del ingreso neto de las tragamonedas constituyen una doble tributación, sostiene que ésta es válida porque la Asamblea Legislativa tuvo la intención “clara y explícita” de imponer este doble gravamen.
Hemos tenido la oportunidad de revisar el historial le-gislativo de la ley y no podemos estar de acuerdo con que la Asamblea Legislativa claramente quizo incluir lo jugado en las máquinas tragamonedas a los fines de computar los derechos de franquicia.
La validez de un estatuto que imponga una doble tribu-tación está supeditada a que la Asamblea Legislativa clara, expresa e inequívocamente haya querido imponer este doble gravamen. Sucn. Giusti v. Tribl. Contribuciones, 70 D.P.R. 117, 126 (1949); San Miguel & Cía v. Diez de Andino, Tes., 71 D.P.R. 344 (1950). De no surgir clara-mente esta intención, no podemos validar la duda en contra del contribuyente.
Por ejemplo, si examinamos el texto del Art. 2 de la ley en cuestión, 15 L.P.R.A. see. 76, nos daremos cuenta cuál legislador requirió de cada concesionario que presentara cada año contributivo una copia de sus estados financieros, acompañados de una opinión especial del contador público autorizado en la que certifique el total jugado durante el año.
Este requisito excluye lo jugado en las máquinas tragamonedas. Es evidente que el contador público autori-zado se ve impedido de certificar lo jugado anualmente, si tiene que incluir lo jugado en las tragamonedas. El conta-dor no tiene constancia de lo jugado en las tragamonedas porque éste no realiza la contabilidad de lo que producen *824dichas máquinas.(2) Tampoco se puede tomar como lo ju-gado anualmente el treinta y cuatro por ciento (34%) que reciben los concesionarios en concepto de permitir que se coloquen las máquinas tragamonedas en sus facilidades porque esto no representa lo que se juega anualmente. En fin, el contador sólo podría certificar lo jugado en las mesas de juegos. Con este esquema legislativo es difícil pensar que la Asamblea Legislativa quisiera claramente incluir las máquinas tragamonedas para el cómputo de los dere-chos de franquicia. Roig Commercial Bank v. Buscaglia, Tes., 74 D.P.R. 986, 997 (1953).
Por lo tanto, entendemos que es impermisible suplantar mediante fíat judicial la intención legislativa de imponer una doble tributación. En materia contributiva la duda fa-vorece a la adopción de una interpretación más restrictiva de suerte que no se prive al contribuyente de la propiedad sin un debido proceso de ley. Serrallés Galiano v. Srio. de Hacienda, 84 D.P.R. 11 (1961).
Por todo lo antes expuesto, revocaríamos la sentencia de instancia y ordenaríamos que se devolvieran las contribu-ciones cobradas en exceso.

 Esta autoridad fue transferida posteriormente al Comisionado de Institucio-nes Financieras. Véase Ley Núm. 4 de 11 de octubre de 1985 (7 L.P.R.A. sec. 2007).


 La contabilidad de dichas máquinas las lleva a cabo la Compañía de Turismo de Puerto Rico.